Case: 2:18-cv-01185-EAS-EPD Doc #: 203 Filed: 12/29/20 Page: 1 of 3 PAGEID #: 6263




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


IN RE: E.I. DU PONT DE                        CASE NO. 2:13-MD-2433
NEMOURS AND COMPANY C-8
PERSONAL INJURY LITIGATION

                                            Chief Judge Edmund A. Sargus, Jr.
                                            Chief Magistrate Judge Elizabeth Preston Deavers


This document relates to:             Kevin D. Hardwick v. 3M Company., et al.,
                                      Case No. 2:18-cv-11851


                                             ORDER
       This matter is before the Court for consideration of Defendants’ Unopposed Motion to

Substitute Exhibit. (ECF No. 202 filed in No. 2:18-cv-1185.) Through this motion, upon

Plaintiff’s request, Defendants seek to replace the redacted version of Exhibit 6 filed on the

public record with a more highly redacted version.2 (Id.) Defendants explain that the portion of

this exhibit as currently redacted continues to include information designated as “Confidential”

by Plaintiff pursuant to the parties’ protective order. (Id.) Defendants advise the Court that

Plaintiff’s counsel does not oppose this request. (Id.) Although captioned as a motion to

substitute, in essence, Defendants’ motion seeks to seal additional information from the public

record and will be evaluated under the standard applicable to such requests.

       It is well established that “[e]very court has supervisory power over its own records and

files.” Nixon v. Warner Commc’ns, 435 U.S. 589, 598 (1978). A court’s discretion to seal


       1
        Defendants’ Motion is filed only in No. 18-1185.
       2
         Defendants’ previous Motion to Seal, seeking to file certain highly confidential medical
information under seal accompanied by a redacted version filed on the public record, was
granted by Order dated December 14, 2020. (ECF Nos. 198, 199.) The original redacted version
of Exhibit 6 was filed pursuant to that Order.
Case: 2:18-cv-01185-EAS-EPD Doc #: 203 Filed: 12/29/20 Page: 2 of 3 PAGEID #: 6264




records from public inspection, however, is limited by “the presumptive right of the public to

inspect and copy judicial documents and files[,]” which the United States Court of Appeals for

the Sixth Circuit as described as a “long-established legal tradition.” In re Knoxville News-

Sentinel Co., Inc., 723 F.2d 470, 473–74 (6th Cir. 1983); see also Brown & Williamson Tobacco

Corp. v. FTC, 710 F.2d 1165, 1178–80 (6th Cir. 1983) (discussing the justifications for the

“strong presumption in favor of openness”). Therefore, “[o]nly the most compelling reasons can

justify non-disclosure of judicial records.” Shane Grp., Inc. v. Blue Cross Blue Shield of Mich.,

825 F.3d 299, 305 (6th Cir. 2016) (internal quotation marks and citation omitted). The Sixth

Circuit has indicated that exceptions fall into two categories: (1) exceptions “based on the need

to keep order and dignity in the courtroom”; and (2) “content-based exemptions,” which “include

certain privacy rights of participants or third parties, trade secrets, and national security.” Brown

& Williamson Tobacco Corp., 710 F.2d at 1179 (citations omitted).

       In addition, the Sixth Circuit has emphasized the public’s “strong interest in obtaining the

information contained in the Court record.” Shane Grp., Inc., 825 F.3d at 305 (internal quotation

marks and citation omitted); see also In re Nat’l Prescription Opiate Litig., 927 F.3d 919, 939

(6th Cir. 2019) (6th Cir. June 20, 2019) (“‘[T]he greater the public interest in the litigation’s

subject matter, the greater the showing necessary to overcome the presumption of access.’”)

(quoting Shane Grp., Inc., 825 F.3d at 305). Accordingly, district courts must consider “each

pleading [to be] filed under seal or with redactions and to make a specific determination as to the

necessity of nondisclosure in each instance” and must “bear in mind that the party seeking to file

under seal must provide a ‘compelling reason’ to do so and demonstrate that the seal is ‘narrowly

tailored to serve that reason.’” In re Nat’l Prescription Opiate Litig., 927 F.3d at 940 (quoting

Shane Grp., 825 F.3d at 305). If a district court “permits a pleading to be filed under seal or with



                                                      2
Case: 2:18-cv-01185-EAS-EPD Doc #: 203 Filed: 12/29/20 Page: 3 of 3 PAGEID #: 6265




redactions, it shall be incumbent upon the court to adequately explain ‘why the interests in

support of nondisclosure are compelling, why the interests supporting access are less so, and why

the seal itself is no broader than necessary.’” Id. (quoting Shane Grp., Inc., 825 F.3d at 306).

       Defendants state that their motion is based on the fact that the additional information

sought to be redacted was designated as “Confidential” by Plaintiff under the terms of the

protective order. This broad statement does not demonstrate a detailed analysis as to why this

information should be redacted from the public record or, that is, filed under seal. Moreover,

that the documents are covered by a protective order or have been designated as confidential by

Plaintiff is not sufficient reason to seal them from the public after the parties placed the

documents in the judicial record. Shane Grp., Inc., 825 F.3d at 307. Accordingly, Defendants’

Motion for Leave to Substitute (ECF No. 202), construed as a motion to seal, is DENIED

WITHOUT PREJUDICE.

       IT IS SO ORDERED.



Date: December 29, 2020                            /s/ Elizabeth A. Preston Deavers
                                               ELIZABETH A. PRESTON DEAVERS
                                               CHIEF UNITED STATES MAGISTRATE JUDGE




                                                      3
